Citation Nr: 0212711	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-22 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1997 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

The veteran was scheduled to testify before a hearing officer 
at the RO in March 2001, but he notified the RO of his wish 
to cancel the hearing.  The veteran has not requested that 
the hearing be rescheduled.

The Board notes that in a May 2002 statement, the veteran 
raised the issue of an increased rating for bilateral knee 
disability.  As the RO has not yet adjudicated this claim, it 
is referred for appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran has no current bilateral ankle disability due 
to a disease or injury.


CONCLUSION OF LAW

Bilateral ankle disability is not due to a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in May 1999 
the veteran reported losing his orthotics and complained of 
subsequent bilateral ankle pain.  Bilateral foot pain was 
assessed in June 1999.  An August 1999 physical therapy note 
indicates that the veteran was treated status post left ankle 
sprain.  The assessment was ankle pain secondary to pes 
planus.  A September 1999 physical profile shows that the 
veteran was prohibited from running, jumping, marching and 
prolonged standing due to symptomatic pes planus with 
degenerative joint disease of the left foot.  The veteran 
reported to an Army hospital emergency room in December 1999, 
reporting that his ankle had popped.  No diagnosis was made 
at that time.

On discharge physical examination, the veteran reported left 
ankle pain.  The examiner noted the veteran's report but 
found no abnormality of the ankles, measuring the strength of 
the veteran's left ankle as 5/5.  

A VA examination was conducted in August 2000.  The veteran 
reported that he experienced pain and swelling in both ankles 
with prolonged standing or walking, particularly on hard 
surfaces.  He indicated that when he had those symptoms he 
sat down and manipulated his ankles for about 30 minutes.  
Range of motion of the veteran's ankles was normal and 
without pain.  There was no edema and strength was 5/5.  X-
rays revealed no evidence of osseous or joint disease, injury 
or abnormality.  The impression was normal feet.  No 
diagnosis with regard to the veteran's ankles was made.

X-rays performed in October 2000 reveal pes planus, more 
marked on the left side.  No impression regarding the 
veteran's ankles is indicated.

The RO contacted the veteran in February 2001 to inform him 
of a change in the law regarding VA's duty to assist.  The RO 
indicated what evidence had been obtained in support of the 
veteran's claim and instructed him to identify any evidence 
which might substantiate his claim.  

In March 2001 the veteran submitted a statement indicating 
that he was attempting to obtain additional medical evidence 
in support of his claim.  No further evidence or information 
was received from the veteran.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the VCAA and the implementing 
regulations were in effect when the veteran's claim was most 
recently considered by the RO.  A February 2001 letter 
informed the veteran of the VCAA, the evidence and 
information necessary to substantiate his claim, the 
information needed from him to enable the RO to obtain 
additional evidence and information on his behalf, and the 
assistance that VA would provide in developing the facts 
pertinent to the claim.  The record further reflects that 
appropriate VA examinations have been conducted.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

In sum, the facts pertinent to the claim decided herein have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection for bilateral ankle disability is not 
warranted.  There is no demonstration of a current disability 
of either ankle.  VA medical records have not revealed a 
diagnosis of a current bilateral ankle disability.  In fact, 
the medical evidence of record pertaining to the veteran's 
ankles reflects normal findings.  Moreover, the veteran has 
failed to identify evidence that might substantiate his 
claim.  Accordingly, the veteran's claim must fail because 
the preponderance of the evidence establishes that he has no 
current bilateral ankle disability. 


ORDER

Entitlement to service connection for bilateral ankle 
disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

